Citation Nr: 1015113	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  09-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

As will be discussed below, the RO reopened the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss and denied the claim on the merits on a de novo 
basis.  However, regardless of what the RO has done in this 
case, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the Veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for bilateral hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss because the evidence did not show that 
the Veteran's bilateral hearing loss occurred in or was 
caused by active duty service.

2.  Evidence associated with the claims file since the RO's 
March 1999 decision, although new, is not material as it does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  The evidence of record demonstrates that tinnitus is not 
related to active military service.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the Veteran of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the Veteran is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the Veteran provide any evidence in his 
possession that pertains to his claims based upon 38 C.F.R. § 
3.159(b).  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to his 
claims was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 38 
C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims decided herein.  Letters sent to the Veteran 
throughout this appeal informed him that he should submit any 
evidence or information which might aid in substantiating his 
claims.  See Pelegrini, 18 Vet. App. at 120.

With respect to the Veteran's claim for entitlement to 
service connection for tinnitus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
After careful review of the claims file, the Board finds that 
a February 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
February 2008 letter also advised the Veteran of what 
information and evidence was needed to substantiate his 
claim, including the information and evidence necessary to 
establish a disability rating and an effective date should 
service connection be awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  The February 2008 letter also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. 
Apr. 21, 2009).

Turning to VA's duty to assist with regard to the Veteran's 
claim for entitlement to service connection for tinnitus, the 
Board observes that the Veteran's VA medical treatment 
records and identified private medical treatment records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
review of the Veteran's claims file reflects that previous 
attempts to obtain his service treatment records have been 
unsuccessful.  Where a Veteran's service treatment records 
have been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony, to support his claim.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In the present case, the 
Veteran was notified in November 1998, February 2008, May 
2009, and July 2009 letters that his service treatment 
records were not available.  In May 2009, the RO made a 
formal finding of unavailability of the Veteran's service 
treatment records.  In addition, the claims file reflects 
that the Veteran submitted all service records in his 
possession in November 1998, which are of record.  He also 
completed a NA Form 13075 in order to assist the RO in 
obtaining any other available records which might have 
supported his claims.  Moreover, the Veteran was informed 
that he could submit lay evidence, such as "statements from 
persons who knew you when you were in service" by a VCAA 
letter dated in February 2008.  The claims file reflects that 
the Veteran submitted two statements from V.B., someone who 
knew him during service, dated in November 1998 and April 
2008, in support of his claims.

The Board observes that VA has a heightened obligation to 
assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without fire-related records.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service treatment records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  The Board finds that VA has fulfilled its duty to 
assist the Veteran in making reasonable efforts to identify 
and obtain relevant records in support of the Veteran's 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Specifically, the record reflects that the RO requested 
copies of Surgeon General Office (SGO) records, sick/morning 
reports, and clinical records for the Veteran's reported 
inpatient treatment at Fort Bliss Military Hospital.  
Unfortunately, no such records were available.  Although the 
records show that the RO only requested clinical records from 
April 1953 through May 1953, a July 2009 notation in the 
claims file reflects that, because clinical records were 
filed by department and year, a search for clinical records 
for March 1953 would reveal records for August 1953 treatment 
as well.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the Veteran in 
obtaining his complete service treatment records.  The 
Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds that there has been compliance with the 
applicable development procedures, and there is no indication 
that there is additional available evidence to substantiate 
the Veteran's claims that has not been associated with the 
claims folder.

In this case, the Veteran was provided with a VA examination 
in August 2008 with regard to his claim for entitlement to 
service connection for tinnitus.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As discussed below, the Board finds that the VA 
examination obtained in this case with regard to the 
Veteran's claim for entitlement to service connection for 
tinnitus is adequate, as it is predicated on a full review of 
the claims file; considers all of the pertinent evidence of 
record, to include the Veteran's history and the statements 
of the Veteran; and provides a complete rationale for the 
opinion stated.  Moreover, the Veteran has not claimed that 
the examination was inadequate.  Id.  Thus, VA has met all 
statutory and regulatory duty to assist provisions.

With regard to the Veteran's claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss, 
the Board also finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  After careful 
review of the claims file, the Board finds that a February 
2008 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Dingess, 19 Vet. App. at 484.  The February 
2008 letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Finally, although the 
RO reopened the Veteran's claim for entitlement to service 
connection for bilateral hearing loss, the February 2008 
letter provided notice in accordance with the Court's holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), which requires 
notice as to the technical meanings of "new" and 
"material," as well as the reasons for the final prior 
denial.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons, 487 F.3d at 896; 
Sanders, 487 F.3d. at 887, rev'd on other grounds, Shinseki, 
129 S. Ct.

Turning to VA's duty to assist with regard to the Veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss, the Board observes 
that the Veteran's VA medical treatment records and 
identified private medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
discussed in greater detail above, a review of the Veteran's 
claims file reflects that previous attempts to obtain his 
service treatment records have been unsuccessful.  
Nevertheless, the RO advised the Veteran that his records 
were lost and of what other evidence he could submit in 
support of his claim.  See Dixon, 3 Vet. App. 261.  In 
addition, as noted above, VA complied with its heightened 
obligation to assist the Veteran by requesting copies of SGO 
records, sick/morning reports, and clinical records from Fort 
Bliss Military Hospital, but no records were available.  See 
O'Hare, 1 Vet. App. 365; see also Moore, 1 Vet. App. 401 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records).  VA 
has done everything reasonably possible to assist the Veteran 
in obtaining his complete service treatment records.  Thus, 
the Board finds that there has been compliance with the 
applicable development procedures, and there is no indication 
that there is additional available evidence to substantiate 
the Veteran's claim that has not been associated with the 
claims folder.

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the RO reopened the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss, and denied the claim on the merits.  
Although the RO was under no obligation to provide the 
Veteran with a VA examination, in August 2008 the Veteran 
underwent a VA examination regarding the merits of his claim 
for entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4); Barr, 
21 Vet. App. at 312.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr, 21 
Vet. App. at 312.  As discussed below, the Board finds that 
the VA examination obtained in this case with regard to the 
Veteran's claim for entitlement to service connection for 
bilateral hearing loss is adequate, as it is predicated on a 
full review of the claims file; considers all of the 
pertinent evidence of record, to include the Veteran's 
history and the statements of the Veteran; and provides a 
complete rationale for the opinion stated.  Moreover, the 
Veteran has not claimed that the examination was inadequate.  
Id.  Thus, VA has met all statutory and regulatory duty to 
assist provisions.

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. 112.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the record is ready for appellate review.


I.  Bilateral Hearing Loss

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for bilateral hearing loss.

In a March 1999 rating decision, the RO denied service 
connection for bilateral hearing loss because the evidence 
did not show that the Veteran's bilateral hearing loss was 
caused by or occurred in active duty service.  The Veteran 
did not perfect an appeal of the March 1999 rating decision.  
Accordingly, the RO's March 1999 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).  

In January 2008, the Veteran filed the present claim to 
reopen the issue of entitlement to service connection for 
bilateral hearing loss.  In an August 2008 rating decision, 
the RO reopened the Veteran's claim, but denied the claim on 
the merits, finding that the evidence did not show that 
bilateral hearing loss was incurred in or aggravated by 
military service.  The Veteran filed a timely notice of 
disagreement and perfected his appeal of the RO's August 2008 
rating decision.  

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for bilateral hearing loss, this decision is not 
binding on the Board.  As previously noted, regardless of 
what the RO has done in this case, "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett, 83 F.3d at 1383; 38 U.S.C.A. §§ 5108, 
7104(b).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals (Court) has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann, 5 Vet. App. at 135.  Thus, the Board 
must first decide whether evidence has been received that is 
both new and material to reopen the claim.  Barnett, 83 F.3d 
at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the March 1999 
rating decision is the last final disallowance of the 
Veteran's claim, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The evidence of record at the time of the March 1999 rating 
decision consisted of copies of some of the Veteran's service 
treatment records and service personnel records, submitted by 
the Veteran; the Veteran's claim and contentions that he had 
acoustic trauma during service; a November 1998 lay statement 
from V.B.; private medical treatment records from August 1984 
through January 1996; and a February 1999 VA audiological 
examination.  The Veteran's available service personnel 
records were silent as to any acoustic injury or complaints 
of hearing loss.  In an October 1998 claim form, the Veteran 
argued that he had hearing loss as a result of "being 
exposed to an explosion."  He explained that "[w]hile in 
basic training a charge exploded next to me.  I spent over 30 
days in the Army Hospital."  In a November 1998 lay 
statement, V.R. reported that he visited the Veteran at his 
barracks in 1953, and that the Veteran was suffering from an 
injury to his ears due to his basic training.  V.B. noted 
that he was also stationed at Fort Bliss at that time.

Private medical treatment records from August 1984 to January 
1996 reveal that the Veteran underwent numerous audiological 
evaluations.  The treatment records also show diagnoses of 
and treatment for bilateral hearing loss.  A November 1983 
record notes that the Veteran reported that both eardrums 
burst during service in 1953 when he was too close to an 
explosion.  He also reported a family history of hearing 
loss.  A November 1992 treatment record reflects a diagnosis 
of bilateral high frequency sensorineural hearing loss.  A 
January 1996 treatment record reveals that the Veteran 
reported that he ruptured both eardrums in service in 1954.  

A February 1999 VA audiological examination notes the 
Veteran's complaints of bilateral hearing loss.  He reported 
a history of unprotected exposure to hazardous military 
noise.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
60
60
LEFT
15
25
50
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was bilateral high frequency sensorineural 
hearing loss, mild to profound in the right and mild to 
severe in the left.  Speech recognition was good in the right 
ear and excellent in the left ear.  Acoustic impedance 
measures were in agreement with pure tones.

The March 1999 rating decision denied the Veteran's claim for 
entitlement to service connection for bilateral hearing loss 
because the evidence did not show that bilateral hearing loss 
"occurred in []or was caused by service."

Since the March 1999 rating decision, the RO has received 
additional post-service treatment records, additional 
statements by the Veteran, and another statement from V.B.  
An October 2007 private treatment record reveals that the 
Veteran underwent an audiological evaluation.  The diagnosis 
was mild sloping to profound sensorineural hearing loss in 
the left ear, and a moderate to profound sensorineural 
hearing loss in the right ear.  Typanograms were within 
normal limits, bilaterally.  In an April 2008 statement, V.B. 
reported that he visited the Veteran in August 1953 after 
"he had experienced an explosion while [g]oing through the 
infiltration course on the base."  V.B. noted that the 
Veteran's ears "were packed because of damage from the 
explosion."  In an April 2008 statement, the Veteran 
reported that he incurred an acoustic trauma during service 
when there was an explosion while he was going through the 
infiltration course.  He noted that he could not hear much of 
anything when he got to the end of the course, and that he 
was put on light duty for a few days until he could go to 
sick call.  He stated that he passed out when he went on sick 
call because the pain was so great, and that he woke up in 
the hospital at Fort Bliss, where he stayed for 36 days.

In a June 2008 statement, D.N., M.D. reported that the 
Veteran was followed by Dr. J.D.D. for "all his ear, nose 
and throat symptoms and the only time that the hearing 
deficit was discussed with me was in March of 2005."  
Private treatment records from D.D., M.D. from October 2007 
through June 2008 reveal diagnoses of and treatment for 
bilateral hearing loss.  An October 2007 record notes the 
Veteran's complaints of a sudden decrease in hearing in the 
right ear, noticed upon awakening that morning.  The 
diagnoses included sudden sensorineural hearing loss in the 
right ear and chronic severe bilateral high frequency 
sensorineural hearing loss.  A November 2007 magnetic 
resonance imaging (MRI) scan of the brain revealed no 
abnormalities of the seventh or eighth cranial nerves and no 
evidence of a cerebellopontine angle mass; an old area of 
encephalomalacia in the right frontal lobe involving the 
right superior frontal gyrus which was thought to represent 
some postoperative change on the appearance of the calvaria 
and adjacent skull; and well-aerated mastoid air cells.  A 
November 2007 treatment record notes that the Veteran advised 
the physician that his hearing was returning.  Another 
November 2007 treatment record reflects that the Veteran 
reported that his hearing "returned to baseline."  An 
audiogram revealed symmetric severe sloping sensorineural 
hearing loss on both sides.  The diagnoses included bilateral 
severe sensorineural hearing loss.  The physician indicated 
that the "recent low-frequency hearing loss has resolved."  
A March 2008 treatment record reveals a diagnosis of otitis 
media with associated conductive hearing loss.

In August 2008, the Veteran underwent another VA audiological 
examination.  The report notes the Veteran's complaints of 
difficulty hearing and understanding in noise and in groups 
of people.  He reported unprotected exposure to hazardous 
military noise during service as well as civilian noise.  He 
stated that his eardrums were perforated during basic 
training and that he spent 30 days in the hospital due to 
this injury.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
70
75
LEFT
35
35
75
75
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was mild to severe sensorineural hearing loss 
in both ears.  After reviewing the Veteran's claims file, and 
considering the Veteran's reported history, the VA examiner 
concluded that it was "less likely than not [that the 
Veteran's] hearing loss is service connected."  The VA 
examiner explained that "[i]t is unlikely that the degree of 
hearing loss presented today would occur from the singular 
incident he described or any treatment for same would not be 
pursued for 40+ years after discharge."  The examiner 
further noted that "[c]urrent research does not support the 
concept of delayed onset of hearing loss.  Therefore any 
increased loss of hearing after discharge is more than likely 
to be due to other factors."

After a careful review of the evidence of record, and with 
consideration of VA's heightened duty to assist the Veteran 
in the development of his claim and to provide reasons and 
bases for any adverse decision, the Board concludes that new 
and material evidence has not been received to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss.  The evidence received since the March 1999 rating 
decision is not only cumulative and redundant of the evidence 
of record at the time of the March 1999 rating decision, but 
the new evidence of record is directly against the Veteran's 
claim.  The evidence received does not show that the 
Veteran's current bilateral hearing loss was incurred in or 
caused by active duty service; thus, the evidence does not 
relate to an unestablished fact necessary to establish the 
Veteran's claim.  Specifically, the private medical treatment 
records submitted after the March 1999 rating decision show 
continued complaints of and treatment for bilateral hearing 
loss.  Although they note the Veteran's reports that he 
suffered an acoustic trauma during service, the Veteran's 
statements are cumulative and redundant of the statements of 
record at the time of the March 1999 rating decision, and 
thus, are not new evidence.  The private medical records 
provide no link between the Veteran's current hearing loss 
and active duty service, to include an inservice acoustic 
trauma.  Indeed, the records only discuss the Veteran's 
recent hearing loss problems with no reference to service.  
Further, the August 2008 VA examination, although new, does 
not raise a reasonable possibility of substantiating the 
Veteran's claim, as the VA examiner opined, after reviewing 
the evidence of record as well as the Veteran's contentions, 
that the Veteran's current bilateral hearing loss is not 
related to his active duty service.  Thus, although new, the 
August 2008 VA examination is evidence directly against the 
Veteran's claim for service connection.  Accordingly, 
although the additional medical evidence received is new 
because it was not previously submitted or considered by the 
RO in its March 1999 rating decision, the evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection; namely, that the Veteran's current bilateral 
hearing loss is related to service or to a service-connected 
disability.  38 C.F.R. § 3.156(a).  Indeed, the new evidence 
of record is actually against the Veteran's claim for service 
connection for bilateral hearing loss.

The Board acknowledges the lay statements that the Veteran 
has submitted in support of his claim to reopen.  In essence, 
these statements indicate that the Veteran suffered an 
acoustic trauma during service when an explosion occurred 
when he was going through an infiltration course in basic 
training.  However, these statements fail to reveal any new 
contentions, are redundant of the evidence of record at the 
time of the March 1999 rating decision, and thus are not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Specifically, they mirror the Veteran's statements in an 
October 1998 claim form in which the Veteran reported that he 
had hearing loss due to an explosion during basic training 
when a charge exploded next to him, and that he spent over 30 
days in the hospital.  In addition, while the April 2008 lay 
statement from V.B. reveals that he visited the Veteran in 
the hospital after he experienced an explosion during basic 
training, the April 2008 statement is cumulative and 
redundant of V.B.'s November 1998 lay statement, which was of 
record at the time of the RO's March 1999 rating decision.  
Id.  Accordingly, the Veteran's statements and the statement 
provided by V.B. are not new and material evidence and they 
do not raise a reasonable possibility of substantiating the 
Veteran's claim.

The claim for service connection was denied in March 1999 
because the evidence of record did not demonstrate that the 
Veteran's bilateral hearing loss occurred in or was caused by 
active duty service.  As the newly submitted evidence does 
not show that the Veteran's bilateral hearing loss may be 
related to service or a service-connected disability, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim for entitlement to service 
connection for bilateral hearing loss is not reopened.

As new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


II.  Tinnitus

The Veteran contends that he currently has tinnitus, which is 
related to active duty service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran's available service personnel records are silent 
as to any acoustic injury or complaints of tinnitus.  Private 
medical treatment records from August 1984 through January 
1996 reveal complaints of and treatment for bilateral hearing 
loss, but are negative for any reports of tinnitus.  The 
records reflect the Veteran's statements that both of his 
ears ruptured during service.  However, a November 1983 
treatment record notes that the Veteran did not have tinnitus 
prior to first noise exposure or following noise exposure.  A 
September 1992 record reveals that the Veteran denied 
tinnitus.  In November 1992, the Veteran again denied a 
history of tinnitus.  A January 1996 treatment record also 
reflects that the Veteran denied experiencing noises in the 
ears, such as ringing, buzzing, or humming.

In a November 1998 statement, V.B. reported that he visited 
the Veteran at his barracks in 1953, and that he was 
suffering from an injury to his ears due to basic training.  
V.B. noted that he was also stationed at Fort Bliss at that 
time.

In February 1999, the Veteran underwent a VA audiological 
evaluation.  The Veteran reported a history of unprotected 
exposure to hazardous military noise.  The examination 
reflects that the Veteran experienced moderate, bilateral, 
constant tonal tinnitus of unknown etiology, which caused no 
difficulties.

In an April 2008 statement, V.B. stated that he visited the 
Veteran in August 1953 "after he had experienced an 
explosion while [g]oing through the infiltration course on 
the base."  V.B. noted that the Veteran's ears were packed 
because of the damage from the explosion.  In an April 2008 
statement, the Veteran reported that he incurred an acoustic 
trauma during service when an explosion occurred while he was 
going through the infiltration course.  He noted that he 
could not hear much of anything when he got to the end of the 
course, and that he was put on light duty for a few days 
until he could go on sick call.  He stated that he passed out 
when he went on sick call because the pain was so great, and 
that he woke up in the hospital at Fort Bliss, where he 
stayed for 36 days.

Private treatment records from October 2007 through June 2008 
are negative for any complaints of or treatment for tinnitus.  

In August 2008, the Veteran underwent another VA audiological 
examination.  The Veteran reported that he had a history of 
unprotected exposure to hazardous military noise as well as 
civilian noise.  He stated that his eardrums were perforated 
during basic training, and that he spent 30 days in the 
hospital due to that injury.  The examination report reflects 
that the Veteran experienced mild to moderate, bilateral, 
constant tonal tinnitus that the Veteran attributed to 
exposure to hazardous military noise.  He noted that it 
interfered with communication.  After reviewing the Veteran's 
claims file and the Veteran's statements, the VA examiner 
concluded that it was "less likely than not that [the 
Veteran's] tinnitus is service connected."  In support of 
the opinion, the VA examiner explained that there was no 
evidence in the record regarding tinnitus or any evidence of 
civilian pursuit of treatment after 40+ years from service 
discharge.

After a thorough review of the evidence of record, the Board 
concludes that service connection for tinnitus is not 
warranted.  A current diagnosis of tinnitus is of record.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  The claims file 
is negative for any indication that the Veteran had tinnitus 
during active duty service.  Indeed, the Veteran provided no 
specific statements or assertions as to the onset of his 
tinnitus.  However, the Veteran provided competent and 
credible lay statements that he was exposed to acoustic 
trauma during service as a result of an explosion during 
basic training, which was corroborated by two statements 
provided by V.B.  See Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Board accepts the Veteran's lay statements as 
competent evidence that he was exposed to acoustic trauma 
during active duty service. 

However, the remaining evidence of record does not support a 
nexus between the Veteran's in-service noise exposure and 
tinnitus.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability).  In this case, the medical evidence of record is 
against a finding that the Veteran's tinnitus is related to 
service.  In addition, there is no competent or credible 
evidence providing the required nexus that tinnitus is 
related to service, to include an in-service acoustic injury.  
In fact, the February 1999 VA examiner reported that the 
Veteran's tinnitus was of "unknown etiology."  In addition, 
the August 2008 VA examiner concluded it was "less likely 
than not that [the Veteran's] tinnitus is service 
connected."  In support of the opinion, the VA examiner 
noted that there was no evidence in the record regarding 
tinnitus and no civilian pursuit of treatment after 40+ years 
from service discharge.

Moreover, the first objective medical evidence of tinnitus 
was in February 1999, over 44 years after service discharge.  
There is no medical or lay evidence of continuity of 
symptomatology for any tinnitus since service discharge.  
Indeed, the Veteran denied a history of tinnitus in medical 
records dated in November 1983, September 1992, November 
1992, and January 1996.  In addition, he has provided no 
specific statements or assertions that his tinnitus began 
during service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Although he has not 
provided any specific arguments with regard to the etiology 
or onset of his tinnitus, the Veteran's filing of a claim for 
service connection indicates that he believes that his 
current tinnitus is related to service.  He has provided 
statements that he was exposed to acoustic trauma during 
service.  The Veteran is competent to testify to his in-
service experiences and current symptoms.  Nevertheless, 
although the Veteran's statements regarding his in-service 
acoustic trauma are competent evidence of an incident, the 
Veteran's statements that his tinnitus is related to service, 
to include an acoustic trauma in service, are not competent 
evidence of a nexus between tinnitus and service.  See Barr, 
21 Vet. App. at 307 (noting that lay testimony is competent 
to establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  In 
the absence of medical evidence that the Veteran's tinnitus 
is related to active service or credible lay evidence that 
the Veteran has had tinnitus continuously since service 
discharge, service connection is not warranted.

Accordingly, as the preponderance of the competent evidence 
is against linking the Veteran's current tinnitus to his 
military service, service connection for tinnitus is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened.

Service connection for tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


